The replication in this case states, that the suit alleged in the answer to be pending for the same cause of action, "was discontinued by notice in writing to *Page 504 
that effect." Under the former practice a suit could only be discontinued by rule, or by matter of record. (Graham's Prac.,
603.) Section 469 of the Code of Procedure, abolishes the previous practice, inconsistent with that act. But the Code is silent as to the manner in which a suit shall be discontinued. It is presumed, therefore, that the old practice must obtain in this case, as expressly recognized by the section above referred to. The plaintiffs do not, as their counsel seems to suppose, aver a discontinuance simply, but follows up that averment, by showing the manner in which it was effected. As this was insufficient the demurrer was well taken. The judgment should be reversed.
All the judges concurring,
Judgment reversed.